Citation Nr: 0615674	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-08 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right leg pain, 
claimed as secondary to service-connected status post right 
total hip replacement.

2.  Entitlement to service connection for numbness of the 
right side, claimed as secondary to service-connected status 
post right total hip replacement.

3.  Entitlement to service connection for degenerative 
arthritis of the low back, claimed as secondary to service-
connected status post right total hip replacement.

4.  Entitlement to an increased disability rating for status 
post right total hip replacement, currently evaluated at 90 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1973, and among his decorations and medals is the Purple 
Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In an October 2002 rating decision, the RO, in relevant part, 
denied service connection for right leg pain, numbness of the 
right side, right foot drop, and degenerative arthritis of 
the low back.  In November 2002, the veteran timely filed a 
notice of disagreement (NOD) to the above determinations.  

In a February 2003 rating decision, the RO denied service 
connection for the above disorders as secondary to service-
connected status post right total hip replacement.  In 
February 2003, the veteran timely filed a NOD to these 
determinations.

In March 2003, VA issued the veteran a statement of the case 
(SOC) addressing the above issues.

In an April 2003 VA Form 9, the veteran stated that he was 
only appealing the issues of right leg pain, numbness of the 
right leg, right foot drop, and degenerative arthritis of the 
lower back.  Regarding the right foot drop, the veteran 
stated that he did not ask for this benefit and indicated 
that he is already receiving special monthly compensation for 
the loss of use of his right foot.  The Board notes that the 
veteran is indeed receiving such benefits; therefore, the 
issue is not a part of this appeal.  

Then, in a June 2003 VA Form 9, the veteran stated that he 
was only appealing the issues of right leg pain, numbness of 
the right side, and bulging disc of the lower back.  Thus, 
the Board observes that the veteran has limited his appeal to 
the issues listed on the title page.

In the June 2003 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO.  In a later 
correspondence, the veteran indicated that he wished to 
withdraw his request for a hearing.  Thus, his request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. § 20.704 (2005).  

Also in the October 2002 rating decision, the RO denied an 
increased rating for status post right total hip replacement.  
In a November 2002 correspondence, the veteran expressed 
disagreement with the above rating decision.  Then, in a 
February 2003 correspondence, the veteran stated that he is 
still requesting an increased rating for his right total hip 
replacement.  Taken together, the Board views the above 
statements as a timely NOD to the denial of the increased 
rating for status post right total hip replacement.

On another matter, in his April 2003 VA Form 9, the veteran 
stated that he was asking for loss of use of the right leg.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.

The issue of entitlement to an increased disability rating 
for status post right total hip replacement, currently 
evaluated at 90 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A disability manifested by right leg pain did not 
originate in service, and is not related to service or 
service-connected status post right total hip replacement.

2.  A disability manifested by numbness of the right side did 
not originate in service, and is not related to service or 
service-connected status post right total hip replacement.

3.  Degenerative arthritis of the low back did not originate 
in service or within one year thereafter, and is not related 
to service or service-connected status post right total hip 
replacement.


CONCLUSION OF LAW

1.  A disability manifested by right leg pain was not 
incurred in or aggravated by active service and is not due to 
or the proximate result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  A disability manifested by numbness of the right side was 
not incurred in or aggravated by active service and is not 
due to or the proximate result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  

3.  Degenerative arthritis of the low back was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein, and it is not due 
to or the proximate result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudications, the veteran has not been 
prejudiced thereby.  The content of a January 2003 notice 
letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The letter informed the veteran of the 
information and evidence needed to substantiate a claim for 
secondary service connection.  The letter also informed him 
of his and VA's duties in obtaining evidence.  Lastly, the 
letter asked him to send information describing any 
additional evidence or the evidence itself.  Thus, as a 
practical matter, the Board finds that the veteran has been 
asked to submit any evidence in his possession that pertains 
to his claims.  

Furthermore, in a March 2005 letter, VA again informed the 
veteran of the information and evidence needed to 
substantiate a secondary service connection claim, as well as 
a direct service connection claim, and specifically asked him 
to send any evidence in his possession that pertains to his 
claims.  This was followed by a readjudication in July 2005.

In addition, VA provided the veteran with a copy of the 
appealed October 2002 and February 2003 rating decisions, 
March 2003 statement of the case (SOC), and February 2004 and 
July 2005 supplemental statements of the case (SSOC).  These 
documents provided notice of the law and governing 
regulations, including the provisions of 38 C.F.R. § 3.310 
pertaining to secondary service connection, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, he was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA medical records, and statements 
made by the veteran in support of his claims.  In addition, 
in a July 2005 correspondence, the veteran indicated that he 
had no additional information or evidence to submit.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In the present appeal, the 
veteran was not notified of the evidence required for the 
assignment of a disability rating or effective date.  For the 
reasons described below, service connection for the claimed 
disabilities is being denied and neither a disability rating 
nor an effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to these issues.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability that is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends, in essence, that he has right leg pain, 
numbness of the right side, and degenerative arthritis of the 
low back, all as secondary to his service-connected status 
post right total hip replacement.  The veteran does not 
contend that his disorders were incurred in or aggravated by 
active service.  In addition, at an October 2003 hearing at 
the RO before a hearing officer, the veteran indicated that 
the numbness of the right side essentially involves numbness 
of the right leg.

After review, the Board finds that the veteran currently does 
not have a disability manifested by right leg pain or 
numbness of the right side.  In this regard, the record shows 
that the veteran has the above subjective complaints; 
however, he has not been diagnosed with any disorders.  
Furthermore, an October 2002 VA examination report reflects 
no evidence of radicular sensory or motor findings in the 
right lower extremity, or of any peripheral nerve deficit.  
The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Given the above, the Board observes that there can be no 
valid claim for service connection in the absence of proof of 
a present disability.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Moreover, the Board notes that the record does not contain 
competent medical evidence linking any of the veteran's 
claimed disorders to his service-connected status post right 
total hip replacement.  In this regard, the veteran has not 
submitted any medical evidence linking his disorders to his 
service-connected disability.

To the contrary, the October 2002 VA examination report 
negates any relationship between the veteran's disorders and 
his service-connected right hip disability.  Regarding the 
veteran's complaints of numbness and pain in the right lower 
extremity, after noting that there was no evidence of 
radicular sensory or motor findings, or any peripheral nerve 
deficit, the examiner stated that it is unlikely that any 
possible potential nerve injury would be secondary to the 
fixation of the greater trochanter nonunion.  The examiner 
added that, because there was no evidence of radicular 
findings in the right leg, it is a moot point whether or not 
such problems would be secondary to hip problems, as there 
was no neurologic abnormality in the right lower extremity 
distal to the hip.  Regarding the veteran's complaints of low 
back pain, the examiner noted that the veteran may very well 
have low back pain and that it may very well be due to 
degenerative arthritis of the low back as well as some disc 
degeneration; however, the examiner stated that it is 
unlikely to be secondary to the hip problem.

The Board observes that VA treatment notes reflect that the 
veteran has pain in the right thigh due to his service-
connected status post right total hip replacement.  The Board 
points out, however, that this symptom is a part of his 
service-connected hip disability and not a separate 
disability secondary to it.  The Board reiterates that a 
symptom is not a disability.  See Sanchez-Benitez, supra.

In light of the above, the Board concludes that the veteran 
is not entitled to service connection for right leg pain, 
numbness of the right side, or degenerative arthritis of the 
low back on a secondary basis. 

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

After review, the Board finds that the veteran's right leg 
pain, numbness of the right side, and degenerative arthritis 
of the low back did not have their onset during active 
service.  In this regard, the service medical records do not 
show a diagnosis involving the above disorders, separate from 
his service-connected right hip disability.  

The Board next finds that the veteran's right leg pain, 
numbness of the right side, and degenerative arthritis of the 
low back did not have their onset until many years after 
separation from service.  Moreover, on his August 2002 claim, 
he stated that his disorders began in 1992, which is almost 
20 years after discharge.  In addition, July 1973 and 
September 1974 VA examination reports reflect no evidence of 
arthritis of the low back.  Thus, with respect to the 
veteran's degenerative arthritis of the low back, he cannot 
benefit from the presumption of 38 C.F.R. § 3.307.  

Furthermore, the Board finds that the veteran's disorders are 
not related to any incident of service.  In this regard, the 
Board observes that he has not presented any competent 
medical evidence relating his claimed disorders to active 
service.  

The Board acknowledges the veteran's contentions that he has 
right leg pain, numbness of the right side, and degenerative 
arthritis of the low back that are related to his service-
connected status post right total hip replacement.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claims for service connection 
for right leg pain, numbness of the right side, and 
degenerative arthritis of the low back, to include as 
secondary to service-connected status post right total hip 
replacement.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right leg pain, to include as 
secondary to service-connected status post right total hip 
replacement, is denied.

Service connection for numbness of the right side, to include 
as secondary to service-connected status post right total hip 
replacement, is denied.

Service connection for degenerative arthritis of the low 
back, to include as secondary to service-connected status 
post right total hip replacement, is denied.




REMAND

As noted in the introduction, the veteran timely filed a NOD 
to the denial of an increased disability rating for status 
post right total hip replacement in the October 2002 rating 
decision.  To date, the RO has not issued the veteran a SOC 
that addresses this issue.  The Board finds that a remand is 
necessary to correct this procedural deficiency.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2005); Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the above decision, the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the effective date of an award.  Dingess/Hartman, 
supra.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits will be assigned if an increased rating is 
granted, and also includes an explanation of the type of 
evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an increased disability 
rating for status post right total hip 
replacement, currently evaluated at 90 
percent disabling, the RO should send the 
veteran and his representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman, 
supra.

2.  The RO should review the issue of 
entitlement to an increased disability 
rating for status post right total hip 
replacement, currently evaluated at 90 
percent disabling.  If the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative a SOC addressing the issue, 
along with a VA Form 9, and afford him the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
the issue.  The veteran is hereby advised 
of the need to timely file a substantive 
appeal with respect to this issue.  The 
issue should be returned to the Board if, 
and only if, a timely substantive appeal 
is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


